EXHIBIT 10.21

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective the 20th day of November,
2007 is made by and between AssuranceAmerica Corporation, a Nevada corporation
(together with its affiliated companies, the “Company”), and Mark Hain
(“Associate”) (collectively, the “Parties”).

WHEREAS, the Company desires to employ Associate and Associate desires to accept
such employment with the Company or any affiliate of the Company as set forth
below; and,

WHEREAS, Associate will be employed in a position of trust and confidence; and,

WHEREAS, Associate acknowledges that the Company has made a substantial
investment in time and resources in developing its business, services, products,
and customer relationships and that it is a legitimate business interest of the
Company to protect such investment and to retain the good will of its customers;
and,

WHEREAS, the Company and Associate desire to set forth in writing all of the
covenants, terms, and conditions of their agreement and understanding as to such
employment; and,

WHEREAS, the Parties acknowledge that Associate’s employment with (and
compensation and benefits from) the Company and access to the Company’s
confidential information and trade secrets are conditioned upon and in
consideration for the Company’s receipt of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises in
this Agreement, and of other good and valuable consideration, including such
employment, compensation, benefits, and all other consideration to be provided
to Associate, which considerations are acknowledged by Associate to be
sufficient to support this Agreement and the covenants in this Agreement, the
Parties agree as follows:

1.    Employment and Duties.  The Company employs Associate (and Associate
accepts such employment) as Senior Vice President, General Counsel, and
Secretary. Associate agrees to serve in such capacity and to perform such
duties, responsibilities, and services that relate or are incidental to such
capacity and that are customary and consistent with Associate’s employment as
Senior Vice President, General Counsel, and Secretary as may be reasonably
requested and/or assigned to Associate from time to time by the Company’s board
of directors or officers. Associate also agrees to conduct all business in a
lawful manner and in accordance with all duly authorized policies of the
Company.

2.    Term.  Unless terminated sooner, this Agreement shall terminate on
December 31, 2008 (the “Initial Term”). This Agreement will be automatically
extended by additional one-year terms beginning on January 1 of each year
following the Initial Term unless either party, by written notice to the other
at least 90 days prior to December 31, causes this Agreement to cease to extend
automatically. All post-termination obligations under Sections 5 and 6 shall
survive termination of the Agreement.

3.    Compensation and Associate Benefits.

(a)    Base Salary.  Associate shall receive an annualized salary (the “Base
Salary”) as agreed to between the Associate and the Company as reflected in the
records of the Company during the Term, which shall be paid in accordance with
the Company’s regular payroll practices and subject to any and all withholdings
pursuant to applicable law.

(b)    Incentive Compensation.  The Associate shall participate in a bonus plan
at the discretion of the board of directors, the CEO or the Chairman.

(c)    Stock Incentives.  The Associate shall participate in such stock
incentive plans as the board of directors, the CEO, or the Chairman shall
determine from time to time.

 

-1-



--------------------------------------------------------------------------------

(d)    Associate/Fringe Benefits.  The Associate shall be eligible to
participate in those standard Associate benefit programs and fringe Associate
benefits (including but not limited to any and all medical/dental/other
insurance plans or programs, paid vacation, etc.) generally made available to
officers of the Company, or if Associate shall so elect in writing, to other
Associates of the Company, subject to any and all terms, conditions, and
eligibility requirements for such programs and benefits, as may from time to
time be prescribed by the Company or a benefit plan provider.

(e)    Other Business Expenses.  During the term of this Agreement, the Company
shall also reimburse Associate for his actual out-of-pocket, business expenses
that are incurred by Associate and are reasonable and necessary in relation to
and in furtherance of Associate’s performance of his duties to the Company. Such
reimbursement shall be subject to compliance with the Company’s reimbursement
policies and the provision of substantiating documents of such expenses as may
be reasonably requested by the Company.

(f)    Cessation of Compensation/Benefits.  Except for any Associate benefits
that continue or may continue pursuant to applicable federal and state law, all
compensation due to Associate and all other Associate/fringe benefits that the
Company may provide to Associate from time to time shall immediately cease to
accrue upon any termination of Associate’s employment, except as otherwise
provided in Section 4(c).

(g)    Advances.  Associate acknowledges and agrees to repay to the Company any
advance(s) made to the Associate promptly on demand by the Company for such
repayment. Associate understands that the duty to repay any such advance(s)
shall apply regardless of when the advance(s) was made, for whatever purpose it
was made, and whether or not it was expressly made repayable at the time.

4.    Termination.  This Agreement may be terminated prior to the expiration of
the term as follows:

(a)    Death.  The Associate’s employment shall terminate automatically upon
Associate’s death. In such event, Associate’s estate shall be entitled to
receive any earned and unpaid Base Salary, prorated through the date of death,
as well as any other amounts (including incentive compensation, the calculation
of which shall be determined by the Board of Directors of the Company) due in
accordance with this Agreement.

(b)    For Cause.  The Company may terminate the Associate’s employment for
Cause at any time upon notice to the Associate setting forth in reasonable
detail the nature of such Cause. In the event that the Company terminates
Associate’s employment for Cause, the Company shall not be obligated to pay any
salary or other compensation to the Associate after the effective date of
termination, other than accrued and unpaid Base Salary earned through the date
of termination. As used in this Agreement, “Cause” shall mean: (i) the
Associate’s repeated failure to perform, or gross negligence in the performance
of, the material duties and responsibilities of his employment and the
continuance of such failure or gross negligence for a period of thirty (30) days
after written notice to the Associate, which notice details, with reasonable
specificity, such failure or gross negligence; (ii) material breach by the
Associate of any provision of this Agreement (and, in only those cases where
such material breach is curable, the failure to cure such material breach within
thirty (30) days after written notice to the Associate, which notice details,
with reasonable specificity, such material breach provided this notice is not
required for a breach of Section 5 or 6); (iii) other conduct by the Associate
that involves a material violation of law or breach of fiduciary obligation on
the part of the Associate that is materially harmful to the business, interests,
reputation or prospects of the Company (in which case no opportunity to cure
shall be provided); and (iv) any other conduct by the Associate that is
materially harmful to the business, interests, reputation or prospects of the
Company (in which case no opportunity to cure shall be provided).

(c)    Without Cause.  The Company may terminate the Associate’s employment
without Cause at any time upon notice to the Associate. In the event that the
Company terminates the Associate’s employment without cause at any time, the
Company shall continue to pay the Associate’s Base Salary for a period of twelve
(12) months from the date of termination in accordance with the Company’s normal
payroll practices, or on such other schedule as may be required by Section 8
hereof. The Company shall also pay the Associate’s COBRA premiums for the period
during which the Company is required by this subsection to continue to pay the
Associate’s Base Salary.

 

-2-



--------------------------------------------------------------------------------

(d)    Resignation.  If the Associate resigns, the Company shall not be
obligated to pay any salary or other compensation to the Associate after the
effective date of the resignation, other than accrued and unpaid Base Salary
earned through the date of resignation.

5.    Protective Covenants.

(a)    Confidential Information and Trade Secrets.  During Associate’s
employment, the Parties acknowledge that Associate will have access to and
otherwise make use of, acquire, create, or add to, certain valuable, unique,
proprietary, and secret information of the Company (whether tangible or
intangible and whether or not electronically kept or stored), including
financial information, financial statements, drawings, designs, manuals,
business plans, processes, procedures, formulas, inventions, pricing policies,
customer and prospect lists and contacts, contracts, sources and identity of
vendors and contractors, financial information of customers and the Company, and
other proprietary documents, materials, or information indigenous to the
Company, its businesses and activities, or the manner in which the Company does
business, which is valuable to the Company in conducting its business because
the information is kept confidential and is not generally known to the Company’s
competitors or to the general public (“Confidential Information”). Confidential
Information shall not include information if, and only to the extent that it:
(a) is or becomes a part of the public domain through no act or omission of the
Associate; (b) was in the Associate’s lawful possession prior to the disclosure
and had not been obtained by the Associate either directly or indirectly from
the Company; (c) is lawfully disclosed to the Associate by a third party without
restriction on disclosure; (d) is independently developed by the Associate other
than in his role as an Associate with the Company; or (e) is disclosed by the
Associate pursuant to a requirement of a governmental agency, regulatory body or
by operation of law, provided that the Associate shall disclose only that part
of the Confidential Information which is required to be disclosed and shall
notify the Company prior to such disclosure in a timely fashion in order to
permit the Company to attempt to prevent or restrict such disclosure should it
so elect.

Associate acknowledges and agrees that to the extent that the Confidential
Information rises to the level of a trade secret under applicable law, then
Associate shall, during Associate’s employment and for as long as such
Confidential Information remains a trade secret (or for the maximum period of
time allowed under applicable trade secret law), protect and maintain the
confidentiality of such trade secrets and refrain from disclosing, copying, or
using any such trade secrets without the Company’s prior written consent, except
as necessary in Associate’s performance of Associate’s duties while employed
with the Company.

To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Associate will, during
Associate’s employment and for a period of three (3) years following the date of
any voluntary or involuntary termination of Associate’s employment, protect and
maintain the confidentiality of the Confidential Information and refrain from
disclosing, copying, or using any Confidential Information without the Company’s
prior written consent, except as necessary in Associate’s performance of
Associate’s duties while employed with the Company.

(b)    Return of Company Property.  Upon any voluntary or involuntary
termination of Associate’s employment and at any time upon request of the
Company, Associate agrees to immediately return to the Company all property of
the Company (including but not limited to all documents, electronic files,
records, computer disks or other tangible or intangible things that may or may
not relate to or otherwise comprise Confidential Information or trade secrets
(as defined by applicable law)) that Associate created, used, possessed or
maintained while working for the Company from whatever source and whenever
created, including all reproductions or excerpts thereof. This provision does
not apply to purely personal documents of Associate, but it does apply to
business calendars, business Rolodexes, customer lists, contact sheets, computer
programs, disks and their contents and like information that may contain some
personal matters of Associate.

(c)    Non-Diversion of Business Opportunity.  Consistent with Associate’s
duties and fiduciary obligations to the Company, Associate agrees to disclose to
the Company any business opportunity that comes to Associate’s attention during
Associate’s employment with the Company and that relates to the business of the
Company.

 

-3-



--------------------------------------------------------------------------------

Associate further agrees not to take advantage of or otherwise divert any such
opportunity for Associate’s own benefit or that of any other person or entity
during Associate’s employment with the Company without the prior written consent
of the Company.

(d)    Non-Solicitation of Customers.  During Associate’s employment and for two
(2) years following the date of any voluntary or involuntary termination of
Associate’s employment, Associate agrees not to, directly or indirectly,
contact, solicit, divert, appropriate, or call upon with the intent of doing
business with the customers or clients of the Company with whom Associate has
had contact during the last year of Associate’s employment with the Company,
including prospects of the Company with whom Associate had contact during said
period, if the purpose of such activity is either (1) to solicit these customers
or clients or prospective customers or clients for a Competitive Business as
herein defined (including but not limited to any Competitive Business started by
Associate) or (2) to otherwise encourage any such customer or client to
discontinue, reduce, or adversely alter the amount of its business with the
Company. Associate acknowledges that due to Associate’s relationship with the
Company, Associate will obtain access and information relating to the Company’s
clients, and that it would be unfair and harmful to the Company if Associate
took advantage of these relationships in a Competitive Business. A “Competitive
Business” is an enterprise that is in the property and casualty insurance
business, whose services and/or products are similar or identical to those
offered by the Company during Associate’s employment with the Company.

(e)    Non-Piracy of Associates.  During Associate’s employment and for two
(2) years following the date of any voluntary or involuntary termination of
Associate’s employment, Associate covenants and agrees that Associate shall not,
directly or indirectly: (a) solicit, recruit or hire (or attempt to solicit,
recruit or hire) or otherwise assist anyone in soliciting, recruiting or hiring
any Associate of the Company who performed work for the Company within the last
year of Associate’s employment with the Company or who was otherwise engaged or
employed with the Company at the time of any voluntary or involuntary
termination of Associate’s employment or (b) otherwise encourage, solicit, or
support any such Associate(s) to leave their employment with the Company, until
such Associate’s employment with the Company has been voluntarily or
involuntarily terminated or separated for at least six (6) months.

(f)    Acknowledgements.  It is understood and agreed by Associate that the
terms and provisions of this Section (the “Restrictive Covenants”) are not
intended to restrict Associate in the exercise of Associate’s skills or the use
of knowledge or information that does not rise to the level of a trade secret
under applicable law or to the level of Confidential Information set forth
above. It is acknowledged and agreed that the purpose of the Restrictive
Covenants is (and that such Restrictive Covenants are necessary) to prevent
Associate from unfairly taking advantage of the contacts Associate has
established while with the Company, the Confidential Information, and Trade
Secrets, and to protect the Company’s investment in and good will of its
business (which the Parties acknowledge are legitimate business interests of the
Company). Associate acknowledges the reasonableness of these Restrictive
Covenants and their respective limitations, given Associate’s position with the
Company, and the Company’s business, and Associate agrees to strictly abide by
the terms hereof.

6.    Work Product; Inventions.

(a)    Ownership by Company.  The Company shall own all right, title and
interest in and to all work product developed by the Associate in the
Associate’s provision of services to the Company, including without limitation,
all preliminary designs and drafts, all other works of authorship, all
derivative works and patentable and unpatentable inventions and improvements,
all copies of such works in whatever medium such copies are fixed or embodied,
and all worldwide copyrights, trademarks, patents or other intellectual property
rights in and to such works (collectively the “Work Product”). All copyrightable
materials of the Work Product shall be deemed a “work made for hire” for the
purposes of U.S. Copyright Act, 17 U.S.C. § 101 et seq., as amended (the
“Copyright Act”).

(b)    Assignment and Transfer.  In the event any right, title or interest in
and to any of the Work Product (including without limitation all worldwide
copyrights, trademarks, patents or other intellectual property rights

 

-4-



--------------------------------------------------------------------------------

therein) does and shall not vest automatically in and with the Company,
Associate agrees to and hereby does irrevocably assign, convey, and otherwise
transfer to the Company, and the Company’s respective successors and assigns,
all such right, title and interest in and to the Work Product with no
requirement of further consideration from or action by Associate or the Company.

(c)    Registration Rights.  The Company shall have the exclusive worldwide
right to register, in all cases as “claimant” and when applicable as “author”,
all copyrights in and to any copyrightable element of the Work Product, and file
any and all applicable renewals and extensions of such copyright registrations.
The Company shall also have the exclusive worldwide right to file applications
for and obtain (i) patents on and for any of the Work Product in Associate’s
name and (ii) assignments for the transfer of the ownership of any such patents
to the Company.

(d)    Additional Documents.  Associate agrees to execute and deliver all
documents requested by the Company regarding or related to the ownership and/or
other intellectual property rights and registrations specified herein. Associate
further irrevocably designates and appoints the Company as Associate’s agent and
attorney-in-fact to act for and in Associate’s behalf and stead to execute,
register and file any such assignments, applications, registrations, renewals
and extensions and to do all other lawfully permitted acts to further the
registration, prosecution and issuance of patents, copyright or similar
protections with the same legal force and effect as if executed by Associate.

7.    Injunctive Relief and Specific Performance.  Associate acknowledges that
it would be difficult to calculate the Company’s damages from Associate’s breach
of Sections 5 and/or 6 and that money damages would therefore be an inadequate
remedy. Accordingly, upon such breach, Associate acknowledges that the Company
may seek and shall be entitled to temporary, preliminary, and/or permanent
injunctive relief against Associate, and/or other appropriate orders to restrain
such breach. Nothing in this provision shall limit the Company from seeking any
other damages or relief provided by applicable law for breach of this Agreement
or any section or provision hereof. The Parties agree that the Company may
obtain specific performance.

8.    Code Section 409A.

(a)    Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), would otherwise be payable or distributable hereunder
by reason of Associate’s termination of employment, such amount or benefit will
not be payable or distributable to Associate by reason of such circumstance
unless (i) the circumstances giving rise to such termination of employment meet
any description or definition of “separation from service” in Section 409A of
the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”

(b)    Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit that would constitute non-exempt “deferred compensation” for purposes
of Section 409A of the Code would otherwise be payable or distributable under
this Agreement by reason of Associate’s separation from service during a period
in which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i)    if the payment or distribution is payable in a lump sum, Associate’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Associate’s death or the first
day of the seventh month following Associate’s separation from service; and

 

-5-



--------------------------------------------------------------------------------

(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Associate’s separation from service will
be accumulated and Associate’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Associate’s death or the
first day of the seventh month following Associate’s separation from service,
whereupon the accumulated amount will be paid or distributed to Associate and
the normal payment or distribution schedule for any remaining payments or
distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.

9.    Miscellaneous.

(a)    Associate Claims.  Associate acknowledges and agrees that the existence
of any claim or cause of action against the Company shall not constitute a
defense to the enforcement by the Company of Associate’s covenants, obligations,
or undertakings in this Agreement.

(b)    Mutual Non-disparagement.  The Company and the Associate agree that
neither party will undertake any disparaging or harassing conduct directed at
the other at any time during the term of the Agreement or following termination
hereof.

(c)    Associate’s Obligations Upon Termination/Separation.  Upon the
termination of Associate’s employment for whatever reason, Associate
automatically tenders his resignation from any office Associate may hold with
the Company, and Associate shall not at any time thereafter represent Associate
still to be connected or to have any connection with the Company or its related
entities.

(d)    Assignment.  The Company may assign this Agreement and the obligations of
Associate hereunder without the consent of Associate. Due to the personal
service nature of Associate’s obligations, Associate may not assign this
Agreement, except the assignment of any right to receive compensation or other
payment. Subject to the restrictions in this Section, this Agreement shall also
be binding upon and benefit the Parties hereto and their respective heirs,
successors, or assigns.

(e)    Legality and Severability.  The Parties agree that the provisions
contained in this Agreement are reasonable and are not known or believed to be
in violation of any federal, state, or local law, rule, or regulation. In the
event a court of competent jurisdiction finds any provision (or subpart thereof)
to be illegal or unenforceable, the Parties agree that it shall be severed and
the remaining clauses and Sections enforced in accordance with the tenor of this
Agreement. Any illegal or unenforceable provision (or subpart thereof), or any
modification by any court, shall not affect the remainder of this Agreement,
which shall continue at all times to be valid and enforceable.

(f)    Entire Agreement; Modification.  This Agreement constitutes the entire
understanding between the Parties regarding the subject matters addressed and
supersedes any prior oral or written agreements, promises, representations,
warranties, or inducements between or by the Parties. This Agreement can only be
modified by a writing signed by both Parties.

(g)    Governing Law; Forum Selection.  This Agreement shall be governed by the
laws of the State of Georgia without regard to the conflicts of laws provisions
of Georgia. In the event of any litigation arising out of or relating to this
Agreement, the Parties expressly agree to the exclusive jurisdiction and venue
in the appropriate state or federal court for Fulton County, State of Georgia,
and waive any defenses to this forum and venue selection.

 

-6-



--------------------------------------------------------------------------------

(h)    Review and Voluntariness of Agreement.  Associate acknowledges Associate
has had an opportunity to read, review, and consider the provisions of this
Agreement, that Associate has had an opportunity to consult with legal counsel,
and has read and does understand such provisions, and that Associate has
voluntarily entered into this Agreement.

(i)    Non-Waiver.  The failure of the Company to insist upon or enforce strict
performance of any provision of this Agreement or to exercise any rights or
remedies will not be construed as a waiver by the Company to assert or rely upon
any such provision, right, or remedy in that or any other instance.

(j)    No Conflicting Obligations.  Associate acknowledges and represents that
Associate’s execution of this Agreement and performance of employment-related
obligations and duties for the Company will not cause any breach, default, or
violation of any other employment, non-disclosure, confidentiality,
non-competition, or other agreement to which Associate may be a party or
otherwise bound. Moreover, Associate agrees that Associate will not use in the
performance of such employment-related obligations and duties for the Company or
otherwise disclose to the Company any trade secrets or confidential information
of any person or entity (including any former employer) if and to the extent
that such use or disclosure may cause a breach or violation of any obligation or
duty owed to such employer, person, or entity under any agreement or applicable
law.

(k)    Adequate Consideration.  Associate acknowledges that the consideration
furnished by the Company in this Agreement, the sufficiency and adequacy of
which is acknowledged, is in addition to anything of value to which Associate is
already entitled.

(l)    Notices.  All notices and other communications to any Party under this
Agreement shall be in writing (including facsimile transmissions or similar
writing) and shall be given to such Party at its address or facsimile number set
forth below or such other address or facsimile number as such Party may
hereafter specify for the purpose of notice to the other Party:

(i) If to Company (including the Compensation Committee of the Board of
Directors):

AssuranceAmerica Corporation

5500 Interstate North Parkway Ste 600

Atlanta, Ga. 30328

770-952-0200

678-996-0113 (fax)

Attn: President

(ii) If to Associate:

Mark Hain

5602 Asheforde Lane

Marietta, GA 30068

Each such notice or other communication shall be effective (i) if given by mail,
72 hours after such notice or communication is deposited in the mail with first
class postage prepaid and addressed as set forth above or (ii) if given by other
means, when delivered at the address specified above.

(m)    Recitals.  All of the recitals and representations in the preamble of
this Agreement are incorporated into and made a material part of this Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have hereunto affixed their hands and
seals effective as of the date first above written.

 

Company:

AssuranceAmerica Corporation

By:

 

LOGO [g13604g19h37.jpg]

Name:

 

BUD STUMBAUGH

Title:

 

PRESIDENT & CEO

Associate:

LOGO [g13604g29m68.jpg]

Mark Hain

 

-8-



--------------------------------------------------------------------------------

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM, made effective as of November 20, 2007, by and between
AssuranceAmerica Corporation, a Nevada corporation (together with its
affiliates, the “Company”), and Mark Hain (“Associate”), supplements and amends
that certain Employment Agreement, dated as of 20th day of November, 2007 by and
between the Company and Associate (the “Employment Agreement”).

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Associate, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Associate by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Associate’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Associate
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Associate will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has approved the Company to
enter into this Addendum.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Upon the Effective Date (as defined below), the following provisions shall
automatically become effective and be deemed a part of the Employment Agreement.

1.    Certain Definitions.

(a)    The “Effective Date” shall mean the first date during the Change in
Control Period (as defined in Section 1(b)) on which a Change in Control (as
defined in Section 2) occurs. Anything in this Addendum to the contrary
notwithstanding, if a Change in Control occurs and if Associate’s employment
with the Company is terminated prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Associate that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Addendum, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

(b)    The “Change in Control Period” shall mean the period commencing on the
date hereof and ending on the day following the first anniversary of the date
hereof; provided, however, that commencing on the first anniversary of the date
hereof, and on each subsequent anniversary of the date hereof (each such
anniversary shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Change in Control Period shall be automatically
extended so as to terminate one year from such Renewal Date, unless at least 30
days prior to the Renewal Date the Company shall give notice to Associate that
the Change in Control Period shall not be so extended.

(c)    The “Announcement Date” shall mean the first date of a public
announcement of the event or transaction constituting a Change in Control (as
defined in Section 2).

2.    Change in Control.  For the purposes of this Addendum, a “Change in
Control” shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section l3(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote

 

-9-



--------------------------------------------------------------------------------

generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition by a Person who on the Effective Date was the beneficial owner of
30% or more of the Outstanding Company Voting Securities, (B) any acquisition
directly from the Company, (C) any acquisition by the Company, (D) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(E) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)    Consummation of a reorganization, merger, consolidation or statutory
share exchange, or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

3.    Post-CIC Period.  The Company hereby agrees to continue Associate in its
employ, and Associate hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Addendum, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Post-CIC Period”).

4.    Terms of Employment.  During the Post-CIC Period, Associate’s employment
shall be governed by the existing terms and conditions of the Employment
Agreement, as modified hereby.

(a)    Position and Duties.  During the Post-CIC Period, Associate’s position
and duties shall be as prescribed under the existing terms and conditions of the
Employment Agreement.

(b)    Compensation.  Notwithstanding any provisions in Section 3 of the
Employment Agreement to the contrary, the following provisions of Section 4(b)
of this Addendum shall govern the compensation of Associate during the Post-CIC
Period.

 

-10-



--------------------------------------------------------------------------------

(i)    Base Salary.  During the Post-CIC Period, Associate shall receive an
annual base salary (“Annual Base Salary”), as provided in Section 3(a) of the
Employment Agreement, but in no event shall such Annual Base Salary be decreased
during the Post-CIC Period from Associate’s annual base salary as in effect
immediately prior to the Announcement Date. The term Annual Base Salary as used
in this Addendum shall refer to Annual Base Salary as the same may have been
increased from and after the Announcement Date.

(ii)    Bonus.  In addition to Annual Base Salary, Associate shall be awarded,
for each fiscal year ending during the Post-CIC Period, a cash bonus opportunity
(the “Target Bonus”) at least as favorable as that to which Associate could have
been entitled under the bonus plan of the Company in effect for the last year
prior to the Effective Date.

(iii)    Incentive, Savings and Retirement Plans.  During the Post-CIC Period,
Associate shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies (“Peer Executives”).

(iv)    Welfare Benefit Plans.  During the Post-CIC Period, Associate and/or
Associate’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs (including, without limitation, any medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) (“Welfare Plans”) provided by the Company to the
extent applicable generally to Peer Executives.

(v)    Expenses.  During the Post-CIC Period, Associate shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Associate
in accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

(vi)    Fringe Benefits.  During the Post-CIC Period, Associate shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company to the extent applicable generally to Peer
Executives.

5.    Termination of Employment.  Notwithstanding any provisions in Section 2 or
Section 4 of the Employment Agreement to the contrary, the following provisions
of Section 5 of this Addendum shall govern the method of termination of
Associate’s employment during the Post-CIC Period.

(a)    Death or Disability.  Associate’s employment shall terminate
automatically upon Associate’s death during the Post-CIC Period. If the Company
determines in good faith that the Disability of Associate has occurred during
the Post-CIC Period (pursuant to the definition of Disability set forth below),
it may give to Associate written notice of its intention to terminate
Associate’s employment. In such event, Associate’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Associate (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Associate shall not have returned to full-time performance
of Associate’s duties. For purposes of this Addendum, “Disability” shall mean
the absence of Associate from Associate’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Associate or
Associate’s legal representative.

(b)    Cause.  The Company may terminate Associate’s employment during the
Post-CIC Period for Cause. For purposes of this Addendum, “Cause” shall mean:

(i)  the willful and continued failure of Associate to perform substantially
Associate’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Associate, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Associate by the Board or the Chief Executive

 

-11-



--------------------------------------------------------------------------------

Officer of the Company which specifically identifies the manner in which the
Board or Chief Executive Officer believes that Associate has not substantially
performed Associate’s duties and such performance has not been corrected within
thirty days of such notice, or

(ii)  the willful engaging by Associate in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of
Associate, shall be considered “willful” unless it is done, or omitted to be
done, by Associate in bad faith or without reasonable belief that Associate’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Associate in good
faith and in the best interests of the Company. The cessation of employment of
Associate shall not be deemed to be for Cause unless and until there shall have
been delivered to Associate a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Associate and Associate is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the conduct of the Associate described
in subparagraph (i) or (ii) above has occurred, and specifying the particulars
thereof in detail.

(c)    Good Reason.  Associate’s employment may be terminated by Associate for
Good Reason. For purposes of this Addendum, “Good Reason” shall mean:

(i)  without the written consent of Associate, the Company’s failure to assign
to Associate during the Post-CIC Period significant authority, duties and
responsibilities reasonably comparable to those in effect prior to the Effective
Date; provided, however, that a mere change in the nature or scope of
Associate’s primary authority, duties and responsibilities from those in effect
prior to the Effective Date, or a change in Associate’s title or reporting
relationships, shall not constitute Good Reason; or

(ii)  any failure by the Company to comply materially with the provisions of
Section 4(b)(i), (ii), (iii), (iv), (v), or (vi) of this Addendum, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Associate; or

(iii)    without the written consent of Associate, the Company’s requiring
Associate to be based at any office or location more than 35 miles from the
office or location at which Associate was based immediately prior to the
Announcement Date; or

(iv)    any failure by the Company to comply with and satisfy Section 10(c) of
this Addendum; or

(v)    any other material breach of this Addendum by the Company.

(d)    Notice of Termination.  Any termination by the Company for Cause, or by
Associate for Good Reason, shall be communicated by Notice of Termination to the
other party given in accordance with this Addendum. For purposes of this
Addendum, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Addendum relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Associate’s employment under the
provision so indicated. In the case of resignation by Associate for Good Reason,
the Notice of Termination must be given within 90 days after the event
constituting Good Reason. The Company shall have 30 days from the receipt of
such notice within which to correct, rescind or otherwise substantially reverse
the occurrence supporting termination for Good Reason as identified by
Associate. If such event has not been cured within such 30-day period, the
termination of employment by Associate for Good Reason shall be

 

-12-



--------------------------------------------------------------------------------

effective as of the expiration of such 30-day period. If the event of Good
Reason is cured within such 30-day period, the Notice of Termination for Good
Reason shall have no effect. Any dispute as to whether a claimed event of Good
Reason has been cured within the 30-day period shall be determined by a vote of
the Board.

(e)    Date of Termination.  “Date of Termination” means (i) if Associate’s
employment is terminated by the Company for Cause, the date specified in the
Notice of Termination, (ii) if Associate’s employment is terminated by Associate
for Good Reason, the date determined pursuant to Section 5(d) above, (iii) if
Associate’s employment is terminated by reason of death or Disability, the date
of death or the Disability Effective Date, as the case may be, and (iv) if
Associate’s employment is terminated for any other reason, the date of receipt
of the Notice of Termination, or any later date specified therein (which shall
not be more than 60 days after the date of delivery of the Notice of
Termination).

6.    Obligations of the Company upon Termination. Notwithstanding any
provisions in Section 4 of the Employment Agreement to the contrary, the
following provisions of Section 6 of this Addendum shall govern the termination
benefits to Associate’s upon termination of employment during the Post-CIC
Period.

(a)    Good Reason; Other Than for Cause, Death or Disability.  If, during the
Post-CIC Period, the Company shall terminate Associate’s employment other than
for Cause or Disability or Associate shall terminate employment for Good Reason,
then in consideration for services rendered by Associate prior to the Date of
Termination and for Associate’s continued compliance with the covenants
contained in Section 5 of the Employment Agreement (the “Restrictive
Covenants”):

(i) the Company shall pay to Associate the following amounts:

A.    in a lump sum in cash within 30 days after the Date of Termination, or
such later payment date as may be required by Section 12 hereof, the aggregate
of the sum of (1) Associate’s Annual Base Salary through the Date of Termination
to the extent not paid, (2) the product of (x) the Target Bonus and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(3) any accrued vacation pay to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2) and (3) shall be referred to as the
“Accrued Obligations”); and

B.    the amount equal to one (1.0) times the sum of Associate’s Annual Base
Salary and Target Bonus (the “Severance Payment”), which amount shall be payable
in equal monthly installments over the twelve (12) months immediately following
the Date of Termination or such other schedule as may be required by Section 12
hereof; provided, however, that if at any time after the Date of Termination,
Associate shall be found to be in violation of the Restrictive Covenants, the
Company may, in it sole discretion and in addition to any other remedies
available to it at law or in equity, cease to pay any unpaid portion of the
Severance Payment; and

(ii)    the Company shall continue to provide at its cost, for twelve
(12) months after the Date of Termination (the “Welfare Benefits Continuation
Period”), or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, any group health benefits to
which Associate and/or Associate’s eligible dependents would otherwise be
entitled to continue under COBRA, or benefits substantially equivalent to those
group health benefits which would have been provided to them in accordance with
the Welfare Plans described in Section 4(b)(iv) of this Addendum if Associate’s
employment had not been terminated, provided, however, that (i) if Associate
becomes employed with another employer (including self-employment) and receives
group health benefits under another employer provided plan, the Company’s
obligation to provide group health benefits described shall be secondary to
those provided under such other plan during such applicable period of
eligibility, except as otherwise provided by law; (ii) that the Welfare Benefits
Continuation Period shall run concurrently with any period for which Associate
is eligible to elect health coverage under COBRA; (iii) during the Welfare
Benefits Continuation Period, the benefits provided in any one calendar year
shall not affect the amount of benefits to be provided in any other calendar
year; (iv) the reimbursement of an eligible expense shall be made on or before
December 31 of the year following the year in which the expense was incurred;
and (v) Associate’s rights pursuant to this Section 6(a)(ii) shall not be
subject to liquidation or exchange for another benefit.; and

 

-13-



--------------------------------------------------------------------------------

(iii)    all of Associate’s outstanding Company stock options, stock
appreciation rights, and other awards in the nature of rights that may be
exercised shall become fully vested and exercisable as of the Date of
Termination, and all restrictions on Associate’s outstanding awards of
restricted stock of the Company, if any, shall lapse as of the Date of
Termination; and

(iv)    to the extent not paid or provided, the Company shall timely pay or
provide to Associate any other amounts or benefits required to be paid or
provided or which Associate is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be referred to as the “Other
Benefits”).

(b)    Death or Disability.  If Associate’s employment is terminated by reason
of Associate’s death or Disability during the Post-CIC Period, this Addendum
shall terminate without further obligations to Associate or Associate’s legal
representatives under this Addendum, other than for payment of Accrued
Obligations (as defined in Section 6(a)(i)(A) above) and the timely payment or
provision of Other Benefits (as defined in Section 6(a)(iv) above). Accrued
Obligations shall be paid to Associate or Associate’s legal representative,
estate or beneficiary, as applicable, in a lump sum in cash within 30 days after
the Date of Termination, or such later date payment as may be required by
Section 12 hereof. With respect to the provision of Other Benefits, the term
Other Benefits as used in this Section 6(b) shall include, without limitation,
and Associate or Associate’s legal representative, estate and/or beneficiaries
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death or disability, if any, as are applicable to Associate
on the Date of Termination.

(c)    Cause or Voluntary Termination without Good Reason.  If Associate’s
employment shall be terminated for Cause during the Post-CIC Period, or if
Associate voluntarily terminates employment during the Post-CIC Period without
Good Reason, this Addendum shall terminate without further obligations to
Associate, other than for payment of Accrued Obligations (as defined in
Section 6(a)(i)(A) above, but excluding the pro-rata bonus described in clause 2
thereof) and the timely payment or provision of Other Benefits (as defined in
Section 6(a)(iv) above). Accrued Obligations shall be paid to Associate in a
lump sum in cash within 30 days after the Date of Termination, or such later
date payment as may be required by Section 12 hereof.

7.    Non-exclusivity of Rights.  Nothing in this Addendum shall prevent or
limit Associate’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Associate may qualify, nor shall anything herein limit or
otherwise affect such rights as Associate may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which Associate is otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this Addendum.

8.    No Mitigation; Costs of Enforcement.  In no event shall Associate be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Associate under any of the provisions of this Addendum
and such amounts shall not be reduced whether or not Associate obtains other
employment. The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses that Associate may reasonably incur as a
result of any contest (but only to the extent that Associate is successful in at
least a majority of the matters at issue in such contest) by the Company,
Associate or others of the validity or enforceability of, or liability under,
any provision of this Addendum (including as a result of any contest by
Associate about the amount of any payment pursuant to this Addendum). If
Associate is entitled to be paid or reimbursed for any expenses under this
Section 8, the amount reimbursable in any one calendar year shall not affect the
amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. Associate’s rights pursuant to this
Section 8 shall expire at the end of five years after the Date of Termination
and shall not be subject to liquidation or exchange for another benefit.

 

-14-



--------------------------------------------------------------------------------

9.    Limitation of Benefits.

(a)    Notwithstanding anything in the Employment Agreement or this Addendum to
the contrary, in the event it shall be determined that any benefit, payment or
distribution by the Company to or for the benefit of Associate (whether payable
or distributable pursuant to the terms of the Employment Agreement, this
Addendum or otherwise) (such benefits, payments or distributions are hereinafter
referred to as “Payments”) would, if paid, be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the aggregate present value of the Payments shall be
reduced (but not below zero) to an amount expressed in present value that
maximizes the aggregate present value of the Payments without causing the
Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Company because of Section 280G of the Code (the “Reduced
Amount”). For purposes of this Section 9, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event, after the
exhaustion of all remedies, it is necessary to reduce the Payments, Associate
shall direct which Payments are to be modified or reduced.

(b)    All determinations required to be made under this Section 9, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by the Company’s regular
independent accounting firm at the expense of the Company or, at the election
and expense of Associate, another nationally recognized independent accounting
firm (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Associate within 15 business days of the
receipt of notice from Associate that a Payment is due to be made, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and Associate. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Payments hereunder will have been unnecessarily limited by this Section 9
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Associate together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code, but no
later than December 31 of the year after the year in which the Underpayment is
determined to exist.

10.    Successors.

(a)    This Addendum is personal to Associate and without the prior written
consent of the Company shall not be assignable by Associate otherwise than by
will or the laws of descent and distribution. This Addendum shall inure to the
benefit of and be enforceable by Associate’s legal representatives.

(b)    This Addendum shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Addendum in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Addendum, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Addendum by operation of law, or otherwise.

11.    Miscellaneous.

(a)    This Addendum shall be governed by and construed in accordance with the
laws of the Georgia, without reference to principles of conflict of laws. The
captions of this Addendum are not part of the provisions hereof and shall have
no force or effect. This Addendum may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

-15-



--------------------------------------------------------------------------------

(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Associate:

Mark Hain

5602 Asheforde Lane

Marietta, GA 30068

If to the Company:

AssuranceAmerica Corporation

5500 Interstate North Parkway

Suite 600

Atlanta, GA 30328

Attention: Chief Executive Officer

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Addendum
shall not affect the validity or enforceability of any other provision of this
Addendum.

(d)    The Company may withhold from any amounts payable under this Addendum
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)    Associate’s or the Company’s failure to insist upon strict compliance
with any provision of this Addendum or the failure to assert any right Associate
or the Company may have hereunder, including, without limitation, the right of
Associate to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(v) of this Addendum, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Addendum.

(f)    Associate and the Company acknowledge that at all times prior to the
Effective Date, the employment of Associate by the Company shall be governed by
the terms and conditions of the Employment Agreement and that Associate’s
employment may be terminated by either Associate or the Company at any time
prior to the Effective Date, in which case Associate shall have no further
rights under this Addendum. However, absent termination of employment of
Associate, this Addendum may not be terminated by the Company during the Change
of Control Period and before the Effective Date. From and after the Effective
Date this Addendum shall supersede any other agreement between the parties with
respect to the subject matter hereof.

12.    Code Section 409A.

(a)    Notwithstanding anything in this Addendum to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), would otherwise be payable or distributable hereunder
by reason of Associate’s termination of employment, such amount or benefit will
not be payable or distributable to Associate by reason of such circumstance
unless (i) the circumstances giving rise to such termination of employment meet
any description or definition of “separation from service” in Section 409A of
the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”

 

-16-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything in this Addendum to the contrary, if any amount
or benefit that would constitute non-exempt “deferred compensation” for purposes
of Section 409A of the Code would otherwise be payable or distributable under
this Addendum by reason of Associate’s separation from service during a period
in which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i)    if the payment or distribution is payable in a lump sum, Associate’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Associate’s death or the first
day of the seventh month following Associate’s separation from service; and

(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Associate’s separation from service will
be accumulated and Associate’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Associate’s death or the
first day of the seventh month following Associate’s separation from service,
whereupon the accumulated amount will be paid or distributed to Associate and
the normal payment or distribution schedule for any remaining payments or
distributions will resume.

For purposes of this Addendum, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Addendum.

IN WITNESS WHEREOF, Associate has hereunto set Associate’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

ASSOCIATE:

LOGO [g13604g29m68.jpg]

Mark Hain

ASSURANCEAMERICA CORPORATION

By: LOGO [g13604g19h37.jpg]

Bud Stumbaugh, CEO and President

 

-17-